UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4326


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

MOHAMED AFIF,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:07-cr-00134-PMD-1)


Argued:   January 29, 2010                 Decided:   February 18, 2010


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Nicole Nicolette Mace, THE MACE FIRM, Myrtle Beach,
South Carolina, for Appellant. Robert Frank Daley, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee. ON BRIEF: W. Walter Wilkins, United States Attorney,
Columbia, South Carolina, Eric J. Klumb, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mohamed Afif, a native of Yemen and a legal alien in the

United     States,    pled   guilty    to        one      count    of    trafficking      in

counterfeit goods.         See 18 U.S.C. § 2320(a).                At sentencing, the

district court set Afif’s advisory sentencing range at 18-24

months and sentenced him to an 18-month term of imprisonment.

The   government      subsequently     filed          a   Rule     35(b)      “substantial

assistance” motion, but it informed the court that it was not

recommending a substantial reduction or a sentence of less than

12 months.     However, Afif urged the court (in writing and at the

Rule 35 hearing) to sentence him below 12 months in order to

lessen the immigration consequences that he faced as a result of

his conviction.       The court granted the motion and sentenced Afif

to 12 months plus one day, a term that allows him to receive

credit     toward    the   service    of        his    sentence      for      satisfactory

behavior.     See 18 U.S.C. § 3624(b); United States v. Crecelius,

751   F.    Supp.    1035,   1037     (D.R.I.          1990)      (explaining      that   a

sentence of 12 months plus one day can actually be “less” than a

12-month sentence because of service credit).                           Afif now appeals

the reduced sentence, arguing that the court improperly based it

on his status as an alien.           Finding no merit to this contention,

we affirm.

      Afif did not argue below that the district court erred by

considering     his    status   as     an       alien      during       the    Rule   35(b)

                                            2
proceeding;      indeed,    to     the   extent        that     his    status     was

considered,      Afif   asked    the   court   to     consider    it.     On     this

record,    the    government     contends      that     we    should    apply     the

“invited error” doctrine.          See, e.g., United States v. Herrera,

23 F.3d 74, 75 (4th Cir. 1994) (noting that “a defendant in a

criminal   case    cannot   complain     of    error    which    he    himself   has

invited” (citation and internal punctuation omitted)).                    Although

the government’s position arguably is correct, even if we allow

Afif to maintain this argument on appeal, our review is for

plain error.      See, e.g., United States v. Dawson, 587 F.3d 640,

648 (4th Cir. 2009) (noting that “criminal defendants have an

affirmative obligation to raise appropriate objections in the

district court, lest they be subjected to the rigorous plain

error standard on direct review”).

     Plain error review involves four steps:

    First, there must be an error or defect - some sort of
    deviation from a legal rule - that has not been
    intentionally    relinquished   or    abandoned,   i.e.,
    affirmatively waived, by the appellant.      Second, the
    legal error must be clear or obvious, rather than
    subject to reasonable dispute.    Third, the error must
    have affected the appellant’s substantial rights,
    which in the ordinary case means he must demonstrate
    that it affected the outcome of the district court
    proceedings.   Fourth and finally, if the above three
    prongs are satisfied, the court of appeals has the
    discretion to remedy the error - discretion which
    ought to be exercised only if the error seriously
    affect[s] the fairness, integrity or public reputation
    of judicial proceedings.    Meeting all four prongs is
    difficult, as it should be.


                                         3
Puckett v. United States, 129 S.Ct. 1423, 1429 (2009) (citations

omitted and internal punctuation modified).

       Our plain error review need not proceed beyond step one

because    we   conclude   that    the    district    court       did    not     err   in

sentencing Afif.     “Although        the Guidelines prohibit reliance on

national    origin   . . .     they      do   not    mention          alienage    as    a

departure factor; it therefore serves as a potential basis for

departure.”      United States v. DeBeir,            186 F.3d 561, 569 (4th

Cir.   1999).     Aliens   are    entitled     to    the       same    individualized

sentencing procedure as citizens. United States v. Gomez, 797

F.2d 417, 419 (7th Cir. 1986).                Thus, “the illegal act of an

alien is entitled to no more deference than some other prior

illegal act of a citizen also being sentenced for a [comparable]

violation.” Id. at 420.            The record simply does not support

Afif’s contention that the court’s sentence was based on his

status as an alien.          The court did not sentence Afif to 12

months plus one day because he is an alien.                     Instead, the court

rejected   Afif’s    request     that    he   receive      a    sentence    below      12

months, a request that Afif made because of his alien status.

In other words, the court did not grant Afif special treatment

because of his alienage.          There is certainly nothing improper in

the court’s handling of this issue.                 For this reason, Afif is

not entitled to relief.



                                         4
     Based   on   the   foregoing,   we   affirm   the   judgment    of   the

district court.

                                                                    AFFIRMED




                                     5